           Case 1:19-cv-09362-LJL Document 18 Filed 04/30/20 Page 1 of 2

Sheehan & Associates, P.C.                         505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                      tel. 516.303.0552     fax 516.234.7800

                                                             April 30, 2020
District Judge Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                              Re: 1:19-cv-09362-LJL
                                                  Pinkston v. Whole Foods Market Group, Inc.
Dear District Judge Liman:

        This office represents the plaintiff. On Thursday, April 23, 2020, defendant filed a letter
stating its intention to file a motion to dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(1)
and (b)(6). In accordance with Fed. R. Civ. P. 15(a)(1)(B) and Section 3(B) of your Honor's
Individual Practices in Civil Cases ("Individual Rules"), plaintiff will amend the complaint by
Thursday, May 14, 2020. Solis v. McAleenan, No. 19-cv-5383 (S.D.N.Y. Dec. 5, 2019) ("Under
Rule 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend
the complaint once as a matter of course."). Thank you.

                                                             Respectfully submitted,

                                                             /s/Spencer Sheehan
                                                             Spencer Sheehan
          Case 1:19-cv-09362-LJL Document 18 Filed 04/30/20 Page 2 of 2



                                       Certificate of Service

I certify that on April 30, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
